Bland, Judge,
delivered the opinion of the court:
Joseph Eifel appealed from the decision of the Commissioner of Patents refusing to issue a patent to him for what he termed “ certain new and useful improvements in Design for Wrenches.”
The commissioner’s denial of the application was based chiefly on the following grounds, mentioned in the decision:
The appellant’s wrench may be distinctive as to appearance in minor details, but such distinctiveness has reference to structural features devised for utilitarian purposes rather than for the purpose of ornamentation.
■ The commissioner further said that the claim was rejected:
!* * * on the ground that the design is not patentable over the disclosures of the cited patent; also, that such differences as exist are for utilitarian rather than ornamental purposes.
' The general configuration of the wrench of appellant’s design is substantially the same as that of the combination tool shown in M. M. Berg, 1364829, January 4, 1921, 81/53. Additional useful modifications have been made over the Berg patent, but there is no ornamentation possessing originality and beauty sufficient to justify granting a design patent under the statute, the purpose of which has ofttimes been declared to be to encourage art and decoration which appeals to the esthetic sense. Smith & Co. v. Peck, Stow & Wilcox Co., 262 F. R. 415; ex parte Parkinson, 1871 C. D. 251.
The rejection of the application by the commissioner seems to be based upon well-settled principles. Nothing has been shown to us to indicate that the decision was erroneous. The commissioner’s decision is, therefore, affirmed.